29 So. 3d 504 (2010)
In re Melanie Smith DALEY.
No. 2010-B-0081.
Supreme Court of Louisiana.
March 12, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent practiced law while ineligible, failed to act with reasonable diligence and promptness in representing a client, and failed to communicate with a client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted, and that Melanie Smith Daley, Louisiana Bar Roll number 27883, be suspended from the practice of law in Louisiana for a period of one year. This suspension shall be fully deferred, subject to two years of supervised probation with the following conditions:
1. Respondent must attend and successfully complete the Louisiana Bar Association's Ethics School program.
2. Respondent must obtain assistance from the Louisiana State Bar Association Practice Assistance Counsel and Gilsbar in establishing formal office procedures.
3. Respondent must pay all costs associated with Ethics School and obtaining assistance from Gilsbar.
4. Respondent must pay all costs and expenses of the disciplinary proceedings.
IT IS FURTHER ORDERED that any violation of these conditions or any additional misconduct during the probationary period may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in this opinion.